          Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CAROL H., 1

               Plaintiff,

          v.                                            19-CV-1247-LJV
                                                        DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



      On September 16, 2019, the plaintiff, Carol H. (“Carol”), brought this action under

the Social Security Act (“the Act”). She seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that she was not disabled. Docket

Item 1. On June 22, 2020, Carol moved for judgment on the pleadings, Docket Item 14;

on August 19, 2020, the Commissioner responded and cross-moved for judgment on

the pleadings, Docket Item 15; and on September 9, 2020, Carol replied, Docket Item

16.

      For the reasons stated below, this Court grants Carol’s motion in part and denies

the Commissioner’s cross-motion. 2




      1  To protect the privacy interests of social security litigants while maintaining
public access to judicial records, this Court will identify any non-government party in
cases filed under 42 U.S.C. § 405(g) only by first name and last initial. Standing Order,
Identification of Non-government Parties in Social Security Opinions (W.D.N.Y. Nov. 18,
2020).
      2 This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
        Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 2 of 14




                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the [Administrative Law Judge (‘ALJ’)] applied correct legal

principles, application of the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be deprived of the right to

have her disability determination made according to correct legal principles.” Johnson,

817 F.2d at 986.


                                       DISCUSSION


       Carol argues that the ALJ erred when she found that Carol was not disabled.

Docket Item 14-1. Specifically, Carol argues that the ALJ erred by substituting her own

lay judgment for that of a medical professional in determining Carol’s residual functional


                                             2
           Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 3 of 14




capacity (“RFC”). 3 Id. at 8-17. This Court agrees that the ALJ erred and, because that

error was to Carol’s prejudice, remands the matter to the Commissioner.


I.     PHYSICAL RFC

       When determining a plaintiff’s RFC, an ALJ is tasked with “weigh[ing] all of the

evidence available to make an RFC finding that [is] consistent with the record as a

whole.” Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013). Although an ALJ's

conclusion need not “perfectly correspond with any of the opinions of medical sources

cited in [her] decision,” id. at 56, an ALJ “is not qualified to assess a claimant's RFC on

the basis of bare medical findings,” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586 (W.D.N.Y.

2018) (quotation omitted). In other words,

       An ALJ is prohibited from ‘playing doctor’ in the sense that ‘an ALJ may not
       substitute [her] own judgment for competent medical opinion . . . . This rule
       is most often employed in the context of the RFC determination when the
       claimant argues either that the RFC is not supported by substantial
       evidence or that the ALJ has erred by failing to develop the record with a
       medical opinion on the RFC.

Quinto v. Berryhill, 2017 WL 6017931, at *12 (D. Conn. Dec. 1, 2017) (citations

omitted). Because an ALJ is not a medical professional, an RFC determination without

a medical advisor's assessment is not supported by substantial evidence. Cheek v.

Comm'r of Soc. Sec., 2020 WL 2028258, at *3 (W.D.N.Y. Apr. 28, 2020) (quoting

Dennis v. Colvin, 195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016)).



       3 A claimant’s RFC “is the most [she] can still do despite [her] limitations,” 20
C.F.R. § 416.945, “in an ordinary work setting on a regular and continuing basis,” see
Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (quoting SSR 86–8, 1986 WL 68636, at
*8). “A ‘regular and continuing basis’ means 8 hours a day, for 5 days a week, or an
equivalent work schedule.” Id.

                                             3
           Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 4 of 14




       Furthermore, when an ALJ does “not connect the record evidence and RFC

findings” or otherwise “explain how the record evidence supported [her] RFC findings,”

the decision leaves the court “with many unanswered questions and does not afford an

adequate basis for meaningful judicial review.” Gorny v. Comm’r of Soc, Sec., 2018 WL

5489573, at *4 (W.D.N.Y. Oct. 29, 2018). “Where the record primarily discusses a

plaintiff's impairments, symptoms, and treatment, but does not shed light on the

plaintiff's physical limitations, the ALJ may not rely on the record in determining the

plaintiff's RFC.” Cheek, 2020 WL 2028258, at *4 (citing Trippett v. Comm’r, 2018 WL

4268917, at *4 (W.D.N.Y. Sept. 7, 2018)). And a very specific RFC assessment—such

as the specific amount of time a claimant can spend on certain activities—must be

based on evidence in the record, not on “the ALJ’s own surmise.” Cosnyka v. Colvin,

576 Fed.App’x. 43, 46 (2d Cir. 2014) (summary order).

       Here, the ALJ recognized that Carol had significant limitations in sitting, standing,

walking, and working with her hands. See Docket Item 9 at 31 (finding that Carol’s

“lumbar degenerative disc disease; osteoarthritis; [and] bilateral carpal tunnel syndrome

. . .” were “severe impairments”). To accommodate those limitations, the ALJ fashioned

a highly-specific RFC, finding that Carol could

       perform light work[4] . . . except [she] can walk for four hours, and sit or stand
       for six hours[,] per eight-hour workday; can alternate between sitting and
       standing once every 30 minutes for 5 minutes without increasing time off
       task; can occasionally push and pull; can occasionally climb ramps and
       stairs; can occasionally balance on level surfaces; occasionally stoop (i.e.[,]
       bending at the waist) but never kneel, crouch (i.e.[,] bending at the knees)

       4  “Light work involves lifting no more than 20 pounds at a time with frequent lifting
or carrying of objects weighing up to 10 pounds. Even though the weight lifted may be
very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg
controls.” 20 C.F.R. §§ 404.1567(b); 416.967(b).

                                               4
         Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 5 of 14




       and crawl; can frequently but not constantly perform bilateral handling
       (including gross manipulation), fingering (including fine manipulation) and
       feeling; no repetitive or prolonged forceful gripping or grasping activities for
       both hands; can never tolerate exposure to unprotected heights and moving
       machinery or moving mechanical parts; should avoid exposure to extreme
       heat, to wetness and to humidity . . . .

Id. at 33. But there were no medical opinions behind those specific limitations, and the

ALJ apparently devised them from whole cloth. That error requires remand.

       The ALJ’s decision summarizes Carol’s physical issues and cites medical

evidence in the record addressing them. Id. at 34-35 (noting that Carol “has a history of

back and joint pain, as well as carpal tunnel syndrome . . . but [her] level of treatment is

not consistent with her allegations or with a finding of total disability”). For example, the

ALJ refers to imaging results from Mercy Hospital of Buffalo after an MRI and x-ray of

Carol’s spine, office treatment records from OLV Family Care documenting Carol’s

repeated complaints of back pain, and a progress summary of the physical therapy

records from Catholic Health Partners. Id. at 34. None of those records, however,

assess Carol’s work-related functional limitations, let alone support the ALJ’s specific

RFC limitations. See, e.g., id. at 719-722 (uninterpreted imaging results), 724 (noting

that Carol’s back pain was not bad during the visit but that the pain increases when she

“does more”), 731 (summary of MRI results), 733 (summary of results from x-ray of the

lumbar spine), 796-98 (noting that Carol was being treated for lumbar degenerative disc

disease and that her pain was “6/10 in [her] lower back,” and referring her to physical

therapy), 849 (physical therapy notes), 921-23 (noting that Carol “ha[d] trouble walking

long distances due to lumbar disc disease”).

       The physical therapy notes, for example, state that Carol had “[i]mproving

limitation in community activities, limitation in functional capacity and performance, [and]


                                              5
           Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 6 of 14




limitations in home management and performance in leisure activities,” but they do not

offer anything more specific about the “improving . . . limitations.” Id. at 849. Similarly,

the physical therapist noted that Carol could “stand/walk longer with less pain,” id.

(emphasis added), but he did not say what “longer” means. Cf. Cosnyka, 576 F. App'x

at 46 (orthopedic examiner's opinion, that the plaintiff required “regular comfort breaks”

but that did not indicate the length of those required breaks, did not support RFC that

the plaintiff could be off-task six minutes per hour). So the physical therapy notes do

not support the ALJ’s conclusion that Carol could stand for six hours or walk for four

hours. See Docket Item 9 at 33.

       What is more, the ALJ discounted the medical opinions that addressed Carol’s

physical capabilities. See Docket Item 9 at 36. She gave only “partial weight” to the

opinion of David Brauer, M.D., because it was consistent with the diagnosed

impairments in the record but was the result of a one-time examination and “appear[ed]

to be an overstatement of [Carol]’s abilities.” Id. at 36. And she gave even less

weight—“little weight”—to the State agency review opinions as well as to the opinion of

Danielle M. Leach-Minazzi, FNP (“FNP Leach-Minazzi”). 5 Id. In other words, the ALJ

did not base the physical RFC on any medical opinions in the record. See id. (rejecting

Dr. Brauer’s conclusion that Carol did not have any limitations “to sit, stand, climb, push,

pull, or carry heavy objects,” and giving “little weight” to FNP Leach-Minazzi’s opinion



       5 The ALJ noted that nurse practitioners are “not an acceptable medical source,”
that FNP Leach-Minazzi’s “clinical findings and physical limitations attributed to [Carol]
were contradictory,” and that FNP Leach-Minazzi failed to explain the carpal tunnel
diagnosis after a negative EMG test. Docket Item 9 at 36. But the ALJ nevertheless
considered FNP Leach-Minazzi’s findings about the “severity and effect of [Carol]’s
functioning.” Id.

                                              6
         Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 7 of 14




because “[h]er clinical findings and physical limitations . . . were contradictory”). And

even if she had, those opinions did not include any support for the very specific RFC

limitations.

       Nor did the ALJ base her specific limitations on Carol’s own testimony about

what she could or could not do. During the hearing, Carol described her back pain as

“sudden [and] stabbing.” Id. at 53. She testified that because walking and standing

exacerbate the pain, she can “usually walk about 15 or 20 minutes at a time” before the

pain becomes “unbearable.” Id. She said that she can stand for less than twenty

minutes at a time but that she can sit for a few hours before needing to move. Id. at 53-

54. With respect to her upper extremities, Carol testified that she had carpal tunnel

syndrome in both hands but that it was sometimes worse in one hand or the other

depending on the day. Id. at 55. She said that the pain improves when she does not

use her hands but that she feels the pain “periodically” as she does things. Id. at 56.

None of that provides any support for the RFC’s specific limitations.

       In fact, the ALJ never explained or provided any reason why she decided that

Carol could walk for four hours—as opposed to three hours or five hours or some other

arbitrary period of time. Cf. Docket Item 9 at 33-36 (not explaining how she reached the

highly-specific limitations in the RFC or citing the record for anything other than general

support). The same is true for several other very specific limitations: that Carol could

sit and stand for six hours; that she needed to alternate between sitting and standing

every 30 minutes; and that the alternating could take five minutes to accomplish. Id.

And while less specific, several other medically-unsupported limitations—including

occasionally pushing and pulling; occasionally climbing ramps and stairs; occasionally



                                             7
         Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 8 of 14




balancing on level surfaces; occasionally stooping; and frequently but not constantly

handling (including gross manipulation), fingering (including fine manipulation) and

feeling—also seem to come from whole cloth. Id. If, as the ALJ apparently believed,

Carol’s physical impairments required limitations on walking, sitting, standing, and

manipulating with her hands, among other things, then the ALJ “should have obtained

medical opinion evidence supporting such [limitations].” See, e.g., Cheek, 2020 WL

2028258, at *5 (remanding because the ALJ’s highly-specific RFC was not supported by

substantial evidence when the record did not contain opinion or medical evidence as to

the plaintiff’s ability to sit/stand for a particular length of time).

       The Commissioner argues that remand is not warranted because “[t]he ALJ’s

inclusion of detailed, specific limitations in the RFC represented a more restrictive, and

therefore more favorable, RFC than assessed by many of [Carol]’s own treatment

providers.” Docket Item 15-1 at 13. But none of Carol’s providers provided specific,

less-restrictive limitations. So there is no way of knowing whether the Commissioner is

correct in suggesting that Carol’s “own treatment providers” would find that she could

actually sit, stand, and walk longer—or manipulate more frequently—than the ALJ

found. See Heckman v. Comm'r of Soc. Sec., WL 1492868, at *3-4 (W.D.N.Y. Apr. 4,

2019) (holding that the ALJ’s highly-specific RFC was not supported by substantial

evidence because an opinion that the claimant “was moderately limited in standing,

walking, and sitting only for ‘a long time’” could not provide support for the specific

amount of time that a claimant could sit or stand without relief).

       Along the same lines, the Commissioner argues that an RFC need not perfectly

correspond with a particular medical opinion and that the ALJ was required to reach a



                                                 8
        Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 9 of 14




determination based on the record as a whole. See id. at 7-8. As general propositions,

those statements are correct. But that does not change the rule, already explained and

analyzed in detail, that the ALJ cannot rely on her lay reading of the record to craft

highly specific limitations. See McBrayer v. Sec'y of Health & Hum. Servs., 712 F.2d

795, 799 (2d Cir. 1983) (“[T]he ALJ cannot arbitrarily substitute his own judgment for

competent medical opinion.”).

       In sum, without “some explanation” from the ALJ “as to the tether between her

RFC and the non-stale medical opinions or statements from plaintiff, the RFC [is] based

upon her lay analysis of plaintiff’s limitations, which is not permitted and requires

remand.” Jordan v. Berryhill, 2018 WL 5993366, at *3 (W.D.N.Y. Nov. 15, 2018); see

also, e.g., Mariani v. Colvin, 576 Fed. Appx. 8, 10 (2d Cir. 2014) (summary order)

(holding that the RFC was not supported by substantial evidence “because the record

provide[d] no evidence for the ALJ's specific finding that Mariani could use his dominant

right hand for fifty percent of the workday”); Tomicki v. Berryhill, 2018 WL 703118, at *5

(W.D.N.Y. Jan. 11, 2018) (“[T]he record does not support the ALJ’s conclusion that she

needs to briefly switch between sitting and standing only every thirty minutes. . . .

Moreover, there is evidence in the record indicating that Tomicki needs to change

positions every few minutes, not every thirty minutes.”); cf. Silkowski v. Comm’r, WL

1493951, at *6 (W.D.N.Y. Mar. 27, 2020) (where a doctor opined that the plaintiff

required “frequent opportunities to alternate between sitting, standing and walking,” the

ALJ erred in determining that the plaintiff could change position every 60 minutes for up

to five minutes without leaving the workstation because the ALJ “provided no . . . tether

between ‘frequent’ and ‘every 60 minutes for up to 5 minutes’”). Accordingly, the case



                                              9
           Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 10 of 14




is remanded so that the ALJ can recontact Carol’s medical providers or otherwise

develop the record to support any specific limitations in her RFC.


II.    MENTAL RFC

       When determining a plaintiff’s RFC, an ALJ must evaluate every medical opinion

received, “[r]egardless of its source.” 20 C.F.R. § 404.1527(c). And before an ALJ may

deny a claimant’s application, she must “confront the evidence in [the claimant’s] favor

and explain why it was rejected.” Thomas v. Colvin, 826 F.3d 953, 961 (7th Cir. 2016).

       Not all medical opinions are entitled to the same weight, however. For example,

social workers are not “‘acceptable medical sources’ . . . whose medical opinions may

be entitled to controlling weight.” Genier v. Astrue, 298 F. App'x 105, 108 (2d Cir. 2008)

(citing 20 C.F.R. § 416.913(a) and SSR 06-03P, 2006 WL 2329939 (Aug. 9, 2009)).

They instead are deemed “other sources,” 6 whose opinions the ALJ is “free to discount

. . . in favor of the objective findings of other medical doctors.” Id. at 108-09.

Nevertheless, if the opinions of “other sources”—including those of social workers—

“may have an effect on the outcome of the case,” 20 C.F.R. § 404.1527(f)(2), the ALJ

still must consider and explain the weight assigned to those opinions in a way that




       6 When Carol filed her claim in April 2016, social workers were “other
source[s],” see 20 C.F.R. § 416.913(d)(1) (2015), whose opinions could not “establish
the existence of a medically determinable impairment”; “depending on the particular
facts in a case,” however, “and after applying the factors for weighing opinion evidence,
[such opinions could] outweigh the opinion of an ‘acceptable medical source[ ]’ . . .,”
see Titles II and XVI: Considering Opinions and Other Evidence from Sources Who Are
Not “Acceptable Medical Sources” in Disability Claims, 71 Fed. Reg. 45,593, 45,596
(Aug. 9, 2006).

                                              10
        Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 11 of 14




“allows a claimant or subsequent reviewer to follow the [ALJ’s] reasoning,” SSR 06-03P,

2006 WL 2329939, at *6 (Aug. 9, 2006). The Code of Federal Regulations (“the Code”),

20 C.F.R. § 404.1527(c), enumerates six factors that an ALJ should consider in giving

weight to the opinion of an “other source”:

       [1] the length and frequency of the treating relationship; [2] the nature and
       extent of the relationship; [3] the amount of evidence the source presents
       to support his or her opinion; [4] the consistency of the opinion with the
       record; [5] the source’s area of specialization; [6] and any other factors the
       claimant brings to the ALJ.

See Tolliver v. Astrue, No. 12-CV-042S, 2013 WL 100087, at *3 (W.D.N.Y. Jan. 7,

2013) (citations omitted) (summarizing the factors from the Code).

       In formulating Carol’s mental RFC, the ALJ found that she

       is able to understand, carry out, and remember simple, routine tasks defined
       as work that requires doing the same task everyday with little variation in
       location, hours or tasks; can work in a low stress environment (meaning one
       with no supervisory responsibilities; no independent decision-making
       required except with respect to simple, routine, decisions; and with few, if
       any, workplace changes in work routines, processes or settings); can
       perform work that would not require a high level of attention to detail.

Docket Item 9 at 33. In reaching this determination, the ALJ gave “partial weight” to the

opinion of a social worker, Kim Diebold, LMSW: she gave LMSW Diebold’s opinion

“some weight to the extent it [was] consistent with the record” and “limited weight” to the

extent that LMSW Diebold’s “clinical findings and mental limitation conclusions were

contradictory to her residual functional capacity findings.” Id. at 36.

       But the ALJ did not identify which specific findings and conclusions contradicted

what residual functional capacity findings. Indeed, she provided no explanation

whatsoever other than to note that LMSW Diebold “concluded that [Carol] had mild

limitations in understanding, remembering and applying information, concentrating,



                                              11
           Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 12 of 14




persisting and maintaining pace, and adapting or managing oneself, and no limitation in

the ability to interact with others, but other limitations she identified are contradictory.”

Id. And even that explanation did not say what “other limitations she identified” that the

ALJ found to be “contradictory.”

       Moreover, even the mild limitations to which the ALJ referred do not necessarily

contradict the most significant finding in LMSW Diebold’s opinion: that Carol would be

absent from work twice a month, id. at 959. The ALJ did not provide any reason for

rejecting that part of LMSW Diebold’s opinion. Nor did the ALJ identify any medical

evidence that might justify rejecting LMSW Diebold’s opinion about how many days

each month Carol would miss work. Cf. Genier, 298 F. App’x at 108-09 (explaining that

the ALJ may “discount” other source opinions “in favor of the objective findings of other

medical doctors”).

       Indeed, the only other opinion regarding Carol’s mental health to which the ALJ

afforded any significant weight 7 was that of the consultative examiner Susan Santarpia,

Ph.D. 8 See Docket Item 9 at 604-07. But the ALJ afforded Dr. Santarpia’s opinion only

“partial weight” because the “[t]reatment records support[ed] additional limitations.” Id.



       7   The ALJ gave “little weight” to the State agency review opinions and “no weight
. . . to [FNP Leach-Minazzi’s] conclusions with regard to [Carol]’s mental functioning
limitations as [FNP Leach-Minazzi] has no specialty in psychiatry.” Docket Item 9 at 36.
       8  Dr. Santarpia opined that Carol could “follow and understand simple directions
and instructions, perform simple tasks independently, maintain attention and
concentration, maintain a regular schedule, learn new tasks, perform complex tasks
independently, make appropriate decisions, relate adequately with others, and
appropriately deal with stress within normal limits.” Docket Item 9 at 606. She further
concluded that although the evaluation “appear[ed] to be consistent with psychiatric
problems,” those problems were not “significant enough to interfere with the [Carol]’s
ability to function on a daily basis.” Id.

                                              12
           Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 13 of 14




at 36. In other words, the ALJ found that Dr. Santarpia’s opinion was not restrictive

enough.

       As it stands, the Court is unable to determine why the ALJ apparently rejected

the portion of LMSW Diebold’s opinion most favorable to Carol. See Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008) (requiring an “‘accurate and logical bridge’ between

the evidence and the conclusion that the claimant is not disabled, so that . . . ‘a

reviewing court . . . may assess the validity of the agency’s ultimate findings and afford

[the] claimant meaningful judicial review’”). This Court has no idea whether the ALJ

missed the absence-from-work conclusion, ignored it, or disagreed with it for some

legitimate reason. 9 And that is a second independent reason why remand is required. 10




       9  If accepted and adopted, LMSW Diebold’s opinion that Carol would be absent
from work twice a month likely would have led to the conclusion that Carol was
disabled. More specifically, the vocational expert testified that the Department of Labor
does not “report how many days an individual could take off prior to someone being
terminated,” but if someone were “absent two or more times [a month] on a consistent
basis[,] . . . it would be difficult” for that person to be employed full-time. Docket Item 9
at 75 (emphasis added). So if she had credited LMSW Diebold’s opinion, the ALJ may
well have found Carol to be disabled.
       10The Court “will not reach the remaining issues raised by [Carol] because they
may be affected by the ALJ’s treatment of this case on remand.” Watkins v. Barnhart,
350 F.3d 1297, 1299 (10th Cir. 2003); see also Bonet ex rel. T.B. v. Colvin, No. 1:13-
CV-924, 2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015) (“Given the need to apply the
proper legal standard, the Court will decline at this time to consider whether substantial
evidence exists to support the findings the ALJ made.”).

                                             13
          Case 1:19-cv-01247-LJV Document 18 Filed 04/27/21 Page 14 of 14




                                     CONCLUSION


         For the reasons stated above, the Commissioner’s motion for judgment on the

pleadings, Docket Item 15, is DENIED, and Carol’s motion for judgment on the

pleadings, Docket Item 14, is GRANTED in part and DENIED in part. The decision of

the Commissioner is VACATED, and the matter is REMANDED for further

administrative proceedings consistent with this decision.



         SO ORDERED.

Dated:         April 27, 2021
               Buffalo, New York




                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           14
